United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 31, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40549
                           Summary Calendar


GEORGE ESCAMILLA,

                                      Petitioner-Appellant,

versus

ERNEST CHANDLER, Warden,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:02-CV-302
                       --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     George Escamilla, federal prisoner # 54920-146, appeals the

district court’s denial of his 28 U.S.C. § 2241 petition

challenging a prison disciplinary proceeding in which he was

found guilty of the introduction of narcotics into Three Rivers

Federal Correctional Institution (FCI).       He argues that the

district court erred in determining that the evidence was

sufficient to support the decision of the disciplinary hearing

officer (DHO).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40549
                                -2-

     Escamilla has not shown that the district court erred in

determining that there was “some evidence” in the record to

support the DHO’s disciplinary decision as the DHO’s decision was

based on the charging officer’s statement, the contents of

33 taped telephone conversations, the SIS report of Lieutenant

Robert Swain, and the statements of confidential informants.

See Reeves v. Pettcox, 19 F.3d 1060, 1062 (5th Cir. 1994).

     For the first time on appeal, Escamilla argues that his

due process rights were violated because he did not appear before

the Unit Disciplinary Committee within 72 hours of receiving

notice of the charges against him as required by “Program

Statement § 5270.07.”   Escamilla may not raise this claim for the

first time on appeal.   See Leverette v. Louisville Ladder Co.,

183 F.3d 339, 342 (5th Cir. 1999) (this court will not consider a

new theory of relief raised for the first time on appeal).

     AFFIRMED.